Citation Nr: 0511329	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis. 

3.  Entitlement to service connection for rheumatoid 
arthritis. 

4.  Entitlement to service connection for shrapnel wounds to 
the hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming, (RO), which held that, inter alia, new and 
material evidence had not been submitted to reopen claims for 
service connection for hearing loss and rheumatoid arthritis.  
It also denied service connection for shrapnel wounds of the 
hands.  

A March 2004 statement of the case (SOC) found that new and 
material evidence had been submitted to reopen the claim for 
service connection for rheumatoid arthritis, and denied the 
claim on the merits after de novo review.  The Board notes 
that irrespective of this RO determination reopening the 
appellant's claim, it will adjudicate the initial issue of 
new and material evidence in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), 
aff'g 8 Vet. App. 1 (1995).  As the RO adjudicated de novo a 
reopened claim in the March 2004 SOC, the appellant is not 
prejudiced by the Board's own de novo adjudication at this 
time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A January 1972 rating decision denied service connection 
for hearing loss.    

3.  A March 1972 rating decision denied service connection 
for rheumatoid arthritis.  

4.  Evidence added to the record since the January 1972 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for hearing loss, and does not raise a reasonable 
possibility of substantiating the claim.

5.  Evidence added to the record since the March 1972 rating 
decision does relate to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
rheumatoid arthritis and does raise a reasonable possibility 
of substantiating the claim.

6.  The preponderance of the competent medical evidence 
indicates that the veteran's current rheumatoid arthritis is 
not related to his active duty. 

7.  The competent medical evidence shows that the veteran 
does not currently have shrapnel wounds of the hands, or 
residuals from such wounds.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1972 rating decision 
denying service connection for hearing loss is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  Evidence received since the March 1972 rating decision 
denying service connection for rheumatoid arthritis is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  Service connection for rheumatoid arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2004).

4.  Service connection for shrapnel wounds of the hands is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims by the May 2003 rating decision on 
appeal and the March 2004 SOC.  Additionally, the RO sent the 
veteran letters in November and December 2002 that explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the March 2004 
SOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service records as well VA treatment and private 
treatment records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no other indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.

Hearing Loss

The January 1972 rating decision denying service connection 
for hearing loss is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002).  
In order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence of record at the time of the January 1972 rating 
decision consisted of the veteran's service medical records.  
They show that his hearing was normal at entrance, he had no 
complaints or treatment during service, and his ears were 
normal at separation.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the January 1972 rating decision denying service 
connection for hearing loss.  The Board finds that the 
additional evidence submitted after the January 1972 rating 
decision is not material within the meaning of 38 C.F.R. 
§ 3.156.  None of the additional evidence relates to an 
unestablished fact necessary to substantiate the appellant's 
claim, or raises a reasonable possibility of substantiating 
the claim under the controlling law.  

Turning to the evidence submitted after the January 1972 
rating decision, the veteran has submitted various private 
post-service medical records that address conditions other 
than hearing loss.  A May 1996 private audiogram report does 
show hearing loss but does not relate it to the veteran's 
service.  Together, these private medical reports are new but 
are not material because they do not raise a reasonable 
possibility of substantiating the claim.    

The report of a February 2003 VA audio examination  results 
in a diagnosis of tinnitus/hearing loss, not at least as 
likely as not due to the military.  The examiner explained 
that there was no evidence in the claims file of loss of 
hearing or treatment during service; in-service examination 
showed normal hearing; and the veteran had a long history of 
occupational noise/skeet shooting/hunting.  Physical 
examination reports dated as early as 1968 make no mention of 
hearing loss.  The Board finds that this evidence is new but 
is not material because it does not raise a reasonable 
possibility of substantiating the claim.  In fact, it is 
competent medical evidence, offered by a physician and 
supported by rationale, against the veteran's claim.  

As to the veteran's own assertions alleging an etiological 
relationship between hearing loss and his service, these 
statements are redundant of prior contentions and do not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), 
the veteran cannot meet his initial burden by relying upon 
his own, or his representative's, opinions as to medical 
matters.  Nor can the veteran meet the 'new and material 
evidence' burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection for hearing loss, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Rheumatoid Arthritis

The March 1972 rating decision denying service connection for 
rheumatoid arthritis is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105.  In order 
to reopen this claim, the appellant must present or secure 
new and material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence of record at the time of the March 1972 rating 
decision consisted of the veteran's service medical records, 
which were negative for pertinent findings, and a February 
1972 private medical statement that the veteran had long-
standing rheumatoid arthritis.  

Based on a thorough review of the record, the Board finds 
that the veteran has submitted new and material evidence to 
reopen the claim for service connection for rheumatoid 
arthritis.  Evidence submitted subsequent to the March 1972 
rating decision is material within the meaning of 38 C.F.R. 
§ 3.156.  It relates to an unestablished fact necessary to 
substantiate the appellant's claim, or raises a reasonable 
possibility of substantiating the claim under the controlling 
law.  

Turning to the evidence submitted after the March 1972 rating 
decision, the report of a February 2003 VA examination 
includes the opinion that, from the history, it appeared that 
it was at least as likely as not that the veteran was 
experiencing symptoms of this disease while in the military 
although there were no medical records to back up this claim.  
While this opinion is speculative and fails to include any 
rationale or explanation, it nevertheless raises a reasonable 
possibility of substantiating the claim and is therefore 
material.  Accordingly, the Board is required to reopen the 
previously denied claim for service connection for rheumatoid 
arthritis.  

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Turning to the veteran's claim for shrapnel wounds of the 
hands, the veteran claims that he incurred two shrapnel 
wounds of the hands from a buzz bomb in England, and that 
some of his service medical records were lost.  His service 
medical records, including the report of his February 1946 
separation examination, are negative for any injury to the 
hands.  Post-service VA and private medical records are 
negative for complaints, symptoms, findings or diagnoses of 
shrapnel wounds of the hands.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for shrapnel wounds of 
the hands.  Simply put, the competent medical evidence shows 
no current disability for which the veteran may be service-
connected.  

The Board recognizes the veteran's own assertions that he has 
shrapnel wounds of the hands.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis.  Espiritu, 
supra.  As a result, his own assertions do not constitute 
competent medical evidence that he now has a condition that 
may be diagnosed as shrapnel wounds of the hands.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra. Accordingly, entitlement to service connection for 
shrapnel wounds of the hands is denied.

Turning to the veteran's claim for service connection for 
rheumatoid arthritis, the veteran reports having had swollen 
ankles during service, for which he was told to soak his feet 
in warm water.  He said that this was not put in his records.  

The report of a February 2003 VA examination reflects that 
the examiner reviewed the veteran's claims file.  The report 
sets forth the veteran's relevant history and the results of 
current physical examination.  The resulting diagnosis was 
rheumatoid arthritis.  The examiner observed that from the 
history, it appeared that it was at least as likely as not 
that the veteran was experiencing symptoms of this disease 
while in the military although there were no medical records 
to back up this claim.  

The Board finds that although this positive nexus opinion was 
sufficiently material to reopen the claim, it is speculative 
and thus entitled to little probative weight in terms of the 
merits of the claim.  In so finding, the Board observes that 
the weight it places on a medical professional's opinion 
depends on factors such as the reasoning employed by the 
medical professional and whether or not, and the extent to 
which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The remaining evidence outweighs the February 2003 VA 
examination report.  The veteran's service medical records, 
including his February 1946 separation examination report, 
are negative for pertinent complaints, symptoms, findings or 
diagnoses.  

Post service medical evidence is negative for rheumatoid 
arthritis for many years after the veteran's separation.  In 
a February 1972 medical statement, a private physician stated 
that the veteran had long had rheumatoid arthritis.  He 
initially examined the veteran in 1968.  The examiner did not 
relate that the veteran's rheumatoid arthritis began during 
his active service, was related to his active service, or 
began during the one-year period after his separation.  Nor 
did he state that he had reviewed the veteran's medical 
records.  Thus, the statement is not probative evidence 
relating the veteran's current rheumatoid arthritis to his 
service.  

Subsequently dated private medical records from other sources 
continue to reflect diagnosis and treatment of rheumatoid 
arthritis.  They do not provide any nexus opinion, or 
demonstrate that the rheumatoid arthritis is related to the 
veteran's service.  

Although the examiner reviewed the veteran's claims file, she 
noted that it did not include any medical records to support 
her opinion.  She failed to provide any rationale for her 
opinion, or point to any medical records or medical treatise.  
The Board's own review of the competent medical evidence 
shows that it does not support the examiner's opinion.  

The Board also finds it significant that the veteran's post-
service medical records are negative for rheumatoid 
arthritis.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board recognizes the veteran's own assertions that he had 
symptoms of, and treatment for, rheumatoid arthritis during 
his active duty.  As noted, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness, see Falzone, supra.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or attribution of causation  Espiritu, supra.  As a 
result, his own assertions do not constitute competent 
medical evidence that he had rheumatoid arthritis during his 
active duty, related to his current rheumatoid arthritis, or 
that his current rheumatoid arthritis is related to his 
active duty.  

As the preponderance of the evidence is against the claims 
for service connection for rheumatoid arthritis and shrapnel 
wounds of the hands, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.





ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
hearing loss is denied.

New and material evidence having been submitted, the claim 
for service connection for rheumatoid arthritis is reopened.  

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for shrapnel wounds to the 
hands is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


